Name: Commission Regulation (EEC) No 100/90 of 15 January 1990 amending Regulation (EEC) No 34/90 on the supply of refined rape seed oil to non-Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 12/26 Official Journal of the European Communities 16. 1 . 90 COMMISSION REGULATION (EEC) No 100/90 of 15 January 1990 amending Regulation (EEC) No 34/90 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6(l)(c) thereof, Whereas Commission Regulation (EEC) No 34/90 (3) initiated a tendering procedure for the supply, inter alia, of 750 tonnes of refined rape seed oil ; Whereas an error was made one of the conditions laid down in Annex III of that Regulation and should be corrected, Article 1 Point 12 in Annex III to Regulation (EEC) No 34/90 is hereby replaced by the following : ' 12. Stage of supply : free at port of shipment'. Article 2 This Regulations shall enter into force on the day of its publications in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 6, 9 . 1 . 1990, p. 5.